Citation Nr: 1145058	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-09 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which granted service connection for left ear hearing loss and tinnitus and denied service connection for right ear hearing loss.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2011; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran has reported exposure to artillery noise from 81 millimeter guns and mortars while serving in active combat in Vietnam; the Veteran's DD-214 shows that he received the Combat Infantryman Badge.  The Veteran was afforded VA audiological examinations in May 2008 and September 2009, but audiological findings did not reveal a current hearing loss disability in the right ear in accordance with 38 C.F.R. § 3.385.  During an April 2011 videoconference hearing, however, the Veteran reported that his hearing had worsened since his last VA examination.  If that is in fact the case, there exists a distinct possibility that a hearing loss disability for VA purposes exists, and the claim should be reconsidered.  As such, the Board finds that a remand for an additional VA examination is necessary to determine if the Veteran has a current right ear hearing loss disability in accordance with 38 C.F.R. § 3.385.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a new VA audiological examination to determine if the Veteran has a current right ear hearing loss disability etiologically related to service.  The claims folder should be made available to the examiner for review.  

The VA examiner should determine whether the Veteran has a current right ear hearing loss disability (impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent, under 38 C.F.R. § 3.385).  If a right ear hearing loss disability is shown, the VA examiner should state, based on the available evidence of record, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that right ear hearing loss was incurred in service.

The examiner must provide a complete rationale for any opinion rendered with references to the evidence of record.  

2.  When the development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


